Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment, received 12/2/2021, has been entered. 
	
Allowable Subject Matter
Claims 1-9, 11-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record, especially closest prior art reference Sasaki (US Pub. No. 2018/0123082 A1), fail to teach or suggest all of the limitations of independent claims 1 or 12.  Specifically, the prior art of record fails to teach or suggest a method for preparing an organic film structure comprising: curing the pigment mixture layer and the liquid organic layer to form an indicator film and the organic film, respectively; and a first barrier dam is further provided outside the region where the organic film is to be formed, and the indicator film is located outside the first barrier dam, as recited in claim 1; or an organic film structure, comprising: a first barrier dam disposed outside the organic film, and an indicator film comprising a second organic material and a pigment, wherein the indicator film is located outside a region where the organic film is located, the indicator film is 
Dependent claims 2-9, 11, 13, 14 and 16-20 are allowable because of their dependence from one of allowable independent claims 1 or 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        12/9/2021